El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Se acusó a Adolfo Negrón como autor de un delito contra la salud pública consistente en tener y ofrecer en venta como buena, leche de vaca adulterada.
*904Celebrado el juicio la Corte de Distrito de Mayagüez condenó al acusado a sufrir cinco días de cárcel y al pago de las costas. No conforme apeló para ante este tribunal alegando como errores la insuficiencia de la prueba y la falta de jurisdicción de la corte que lo juzgó y condenó.
Hemos examinado la prueba y es a nuestro juicio suficiente. La leebe fue ocupada en la estación del ferrocarril de la ciudad de Mayagüez. Tomadas muestras, resultó grandemente adulterada. Venía en dos porrones con un papelito del acusado dirigido a C. Rodríguez de Mayagüez pidiéndole que le enviara en seguida su precio. Rodríguez se encontraba en la estación y allí recibió la leche.
La cuestión de jurisdicción se plantea así:. “La Corte no adquirió jurisdicción, por no haber quedado demostrado el sitio donde se cometió el delito.”
La denuncia alega que el acusado, en la estación del ferro-carril de Mayagüez tenía y ofrecía en venta leche de vaca adulterada. Nos hemos referido al resultado de la prueba. La leche fue ocupada en la estación. No hay la más leve duda de que fue vendida y enviada por el acusado al comprador que la esperaba. Tampoco de que estaba grandemente adul-terada.
El apelante invoca la jurisprudencia establecida en el caso de El Pueblo v. Nogueras, 23 D.P.R. 332, a saber:
“Cuando en la persecución de un delito por vender u ofrecer en venta como pura leche de vaca adulterada, se demuestra que el acu-sado adulteró y vendió la leche de que se trata en el distrito de su residencia y la envió directamente por ferrocarril al comprador re-sidente en otro distrito, debe concluirse que el delito quedó consu-mado en el distrito en que la leche fue adulterada y vendida o sea en el de la residencia del vendedor.”
Y basándose en ella el apelante sostiene que no puede estimarse que la estación del ferrocarril de Mayagüez sea el sitio determinante de la jurisdicción para conocer del delito y que no habiéndose probado dónde residía el acusado, tam-*905poco se ha prohado el sitio en que se cometió el delito'y, por ■tanto, no consta que la corte actuara con jurisdicción.
Los hechos del caso de Nogueras podrían distinguirse de los de éste, pero aceptando que fueran iguales y que debiera aplicarse aquí la misma regia allí establecida, resulta que la prueba demuestra el sitio de la residencia del acusado. La del Fiscal sólo mostró que la leche venía de un sitio llamado “La Plata”, pero la de la Defensa se encargó de completarla aportando el dato de la residencia del acusado «n el barrio Machuchal, de Sabana Grande. • Y como Sabana Grande forma parte del distrito judicial de Mayagüez, la jurisdicción de la corte de dicho distrito es evidente.

Debe confirmarse la sentencia recurrida.